Citation Nr: 1614668	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  09-34 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hand condition.

2.  Entitlement to service connection for bilateral knee condition.

3.  Entitlement to service connection for bilateral wrist condition.

4.  Entitlement to service connection for lower back condition.

5.  Entitlement to service connection for right shoulder condition, to include degenerative joint disease of the acromioclavicular joint.

6.  Entitlement to service connection for Hodgkin's lymphoma and residuals thereof.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1992 to November 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was previously before the Board in May 2015, and was remanded to provide the Veteran with VA examinations.  With respect to the Veteran's Hodgkin's lymphoma claim, the Board finds that the VA examination provided was inadequate, and will be discussed in the Remand section below.  See Stegall v. West, 11 Vet. App.  268 (1998).  However, the Board finds that the requested actions were completed as to the remainder of the Veteran's claims, and they have been properly returned to the Board for appellate consideration.  Id.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of entitlement to service connection for Hodgkin's lymphoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran does not have a current hand disability that is related to service.

2.  The Veteran does not have a current knee disability.

3.  The Veteran does not have a wrist disability that is related to service.

4.  The Veteran does not have a current back disability.

5.  The Veteran's right shoulder degenerative joint disease was not incurred in or aggravated by service, nor was it shown to have manifested within one year of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hand condition have not been met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for bilateral knee condition have not been met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for bilateral wrist condition have not been met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for lower back condition have not been met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for service connection for right shoulder condition, to include degenerative joint disease of the acromioclavicular joint, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  That a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis (i.e. degenerative joint disease) and Hodgkin's disease, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Alternatively, where the chronic disease is noted in service, but is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity after discharge may still permit service connection as a chronic disease.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Veteran contends that he has joint pain in his hands, knees, wrists, and lower back due to his duties as a mechanic while serving in the Navy.  He was provided a VA examination in September 2015 to assess his claimed disabilities.  He reported that he had tingling in his fingertips, and pain in the dorsal area of the palm.  As to his wrists, the Veteran denied injury to the left wrist, but reported that he hurt his right wrist while landing on his arm in service.  He currently has pain and aching in both wrists related to use and numbness in hands.  With respect to his knees, he reported gradual onset of dull aching and stiffness in patellar area, as well as constant pain.  He also reported aching, discomfort and tightness in his lower back.  Physical examination revealed that range of motion was completely normal in the Veteran's hands, knees, wrists, and lower back, with no evidence of pain during testing.  Muscle strength testing was also completely normal in all systems.  Diagnostic imaging revealed no abnormalities in the Veteran's hands, knees, wrists, and lower back.   Accordingly, the VA examiner found that the Veteran did not have a current diagnosis for his hands, knees, wrists, and lower back.  With respect to the Veteran's wrists and hands, the examiner noted that the Veteran's numbness suggested carpal tunnel syndrome.  However, the examiner opined that the condition is related to the occupational hazard of using a computer and is not service-connected.

The Board notes that the Veteran's post-service medical records are consistent with the VA examiner's findings, in that they are absent for any diagnosis of a hand, knee, wrist, or lower back condition.  Indeed, his records show that he repeatedly denied joint pain at medical appointments until at least February 2006.  E.g., Dr. Carwile record dated February 9, 2006.

Based on the above, the Board finds that the Veteran does not have a current disability in his knees and lower back.  As there is no evidence of a current disability due to underlying pathology, there is no basis on which the claim for service connection may be granted.  Brammer, 3 Vet. App at 225.  While the Board acknowledges that the Veteran has subjective complaints of pain and that such pain is related to his military duties as a mechanic, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001); but see Joyner v. McDonald, 766 F.3d 1393, 1395 (2014) (holding that pain may be evidence of a qualifying chronic disability for qualifying Persian Gulf War veterans).

With respect to the claims for hand and wrist disabilities, the Board acknowledges that the September 2015 examiner indicated that the Veteran's symptoms were suggestive of carpal tunnel syndrome, which would indicate an underlying pathology for the Veteran's pain.  However, the examiner also opined that any possible carpal tunnel syndrome was related to occupational use of a computer, rather than service.  Therefore, to the extent that the Veteran's hand and wrist pain is due to carpel tunnel syndrome, the Board finds that it is not attributable to service.

As to the Veteran's claim for right shoulder pain, he contends that his condition was incurred when he fell during service and injured his right elbow.  Although the Board does not dispute that the Veteran has a current diagnosis of degenerative joint disease of the acromioclavicular joint, the other two elements required for service connection have not been established.

There is no evidence of a right shoulder condition during service.  While the Veteran's service treatment records (STRs) show that he fell and injured his right elbow in October 1993, examination at that time revealed no shoulder pain.  There were no other reports of pain or treatment after that event.  Rather, the first indication of a right shoulder condition was not until the Veteran filed his claim for disability benefits in June 2006.  There is no medical evidence in the record of treatment or diagnosis for a right shoulder condition until the Veteran was provided with a VA examination in September 2015.  At that examination, the Veteran was diagnosed with degenerative joint disease of the acromioclavicular joint based on diagnostic imaging results.  As to the question of nexus between service and the degenerative joint disease, the examiner opined that the Veteran's degenerative joint disease was less likely related to service; rather, it is related to aging.

Based on the above, the weight of the evidence is against a finding that the Veteran's right shoulder degenerative joint disease is related to service.  While the Board acknowledges that the Veteran sincerely believes his condition is a result of his fall during service, the Board affords more probative weight to the opinion of the VA examiner.  The VA examiner has education, training, and experience on these matters that the Veteran is not shown to have.

Accordingly, the Board finds that service connection cannot be granted on a direct or presumptive basis.  There is no evidence of right shoulder degenerative joint disease during or within one year of service, nor any competent medical evidence suggesting that the Veteran's current condition is related to his military service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  Therefore, the Veteran's claim for service connection for a right shoulder condition, to include degenerative joint disease of the acromioclavicular joint, must be denied.


VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  A notice letter dated in June 2006 is of record.  The RO has obtained pertinent medical records including the Veteran's STRs and private treatment reports identified by the Veteran.  He has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2015).

The Veteran was also provided with VA examinations in September 2015.  With respect to the Veteran's right shoulder claim, he contends that the examiner provided insufficient rationale for his conclusion that the Veteran's degenerative joint disease was due to aging.  However, the Board finds that the examination was adequate.  An adequate medical opinion is one that allows the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The examiner reviewed the claims file, interviewed and examined the Veteran to include conducting appropriate testing, and provided a complete rationale for the opinion stated, which was grounded in the Veteran's medical history and the clinical findings made on examination.  Because the medical examination report contained clear conclusions with supporting data, as well as a reasoned medical explanation, the Board finds that the examination was adequate and an additional examination is not necessary.  Accordingly, the Board finds that no further development is required in this case.


ORDER

Entitlement to service connection for a bilateral hand condition is denied.

Entitlement to service connection for a bilateral knee condition is denied.

Entitlement to service connection for a bilateral wrist condition is denied.

Entitlement to service connection for a lower back condition is denied.

Entitlement to service connection for a right shoulder condition, to include degenerative joint disease of the acromioclavicular joint, is denied.


REMAND

With regard to the Veteran's claim for service connection for Hodgkin's lymphoma, the Board finds that remand is necessary in order to provide the Veteran with an adequate medical examination.  The Veteran was provided with a VA examination in September 2015 to address the etiology of his condition.  However, the Veteran's claim involves complex questions regarding prolonged exposure to various oils, fuels, and chemicals during service.  Given such complexity, the September 2015 examination and opinion by a Physician's Assistant is inadequate to properly adjudicate the Veteran's claim.  Accordingly, an examination with an appropriate specialist is warranted.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with the appropriate specialist to ascertain whether it is as likely as not (i.e., to at least a 50-50 degree of probability) that causation of the Veteran's Hodgkin's lymphoma is related to service, to include exposure to hazardous materials.  He asserts exposure to turbine exhaust fumes, diesel exhaust fumes, gas exhaust fumes, diesel engine or gas
engine oils, turbine oil, hydraulic oil, transmission oil, brake fluid, kerosene, equipment paint, aircraft paint, pd-680, solvents, cleaners, jp-4, jp-5 and jp-8 aircraft fuels, and greases.   However please note the Veteran's post-service occupation as a mechanic with various companies including airlines.

The examiner is requested to review all pertinent records associated with the claims file.
 
Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.
 
If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.

2.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


